Case 3:20-cv-08123-DMF Document 1-2 Filed 05/26/20 Page 1 of 16

EXHIBIT 4

Plaintiff’s Photo (Photo)
and map of where taken

 
20-cv-08123-DMF Document 1-2 Filed 05/26/20 Page 2 of 16

Case 3

 

Ul Wo4s aP09 YOO e Sasn (10190q ayeUS exe) SueIg SeUOL ‘S07 asipesed, aposida yu Su. Ul
saydi2 wopUaNO ue Aq pasndsqo ae SpiOMssed SJaISssasg JOd “(LLOZ) UMOLUN WY aun Ut

duy Atjenquane ay ‘sabessow nes uBnoswy sayjo y2ee uy pue sjuabe say) uM ayeruNWWO?
2 JO} SAYUEAS SWIOH YIOUAUS “‘NIOWEUS SAUAS DEG au} JO .JaxUeg PUllg aU, eposida au) Uy
SAI SEU SE od 10) HEM HuleIs UONeZUeHIO Ue y2eN 0} JOId UOSeas au} 30 Wed SawOIaq
ASANK IAEUINN (OLOT “,UWUOIS AU} JO JajUaD, PUE ,aHOWS S241 ayn, Saposida) aovony WNg
«ay Aay aul suead omy 10; Bulsstw use pey oum 6 e puY 0} ajZznd Jabue) e jo wed sem saydAd
a yGnoig Jada HOpUaYO ue seinjea; ‘spuyjy jeUIWO Jo aposida ped-om) e *,Gury Jausig 2uL.
Sue} ay} 0) MOUS

Jaydid POPUARO *200Z UI paseajas sajzznd mesGil indy Jo sauas e pues) ay) jo AlaIsAyy S07 Ul
Py OL sapuey xa} Kay au ayeW 0} WuNIO} SHuly UJ 10 D407 SUL B EIA Juas aan sabessaw ay) Ing
UaS 0} JaYdID YOOg B Pasn SauO!S PaIES X/S UL [BAOU AIBY Maye au) JO sysiUoHeyOWd auL
1S “N2uN Jo x9eq Su) UO PaIaAodsip $} Jayd!2 POPUBNG,. ue ‘aunseayy ;euoveny wiy rode aun ul

 

 

 

 

og /min/Broreipadiyua'ua,

sayy

 

 

 

(Z-0-Z = HEM 03 425 003,,)
ssequunu 3131p-eeiu3 sepooue
3x23 YIM Ut ,JeYdID HOpUeHO,,

seouasajas Arewuuins yojd wild
J

 

     

© 2M aysoddo ayy uo juIod ayy Buimgfjos
»PUl JO Jamo} [18g aun Oo} GunuIod abefssaui

S| QuNsead) ay) Jeu) US oToMBES
td 0) $206 ou) au) “@woYy WN} 0} aiqeuN

imop uag Bury2e3 sujfag Aysnpes juaby
AWNIOP ayy 4Ieq Saxe} pUe Uag Sansind
JO} } SAHEISIW WAI2 au aU UOHEIeIIaQ
298 aun SuleIqo pue woos suoHensasasd
Ou} JSSWIY USUINZOD aut 1ea}S 0} Sap}2ap

O'C uoiGujyseyy 0} wnjas Aare pue uag

 

 

 

SI

a2eed yo joquiAs s} eA0g
Jeyewereed ay, Aeino sery>
40} poweu ‘Aqueeu Aeino

ays XOq 3e OzeIq B]UNL

@AOP 105 URLLLIAD :aqnDy aip
SAOP pue afUN2 :qneyayUNL

qneyeuny vor
sewieyyonug Auer Aq peonpoig
qneyauny vor " Ag poiseng

 

 

}S240} JLUOI}eU e Ul OS]e SI ARIS ainseas] UUA4 ay) JEU) aI0N ies

suoqeso; Guus Z'¢
ewdojereg 1°¢

,/aansea. jeuoneu sofew vonanporg ¢
se:
® SI pue s4eak O¢ 4AN0 404 puatsy seap seap e si UU 3S81304,, sae 4

 

 

t€TOZ ‘sasuios auuezns Ajyjeuossad pue soy3ne AqigajaD fepu] auequo>

 

qnejyojuny *f 40 VesIpP 1002 12qWId2aq UI pasealas Sem ‘s}au9ag Jo HOO -auNnseayy jeUONeN Pann ‘janbas y

2]3ue1s} ul aA APIMPUOM UOMIII ZPeS 4aA0 Bulssos6 “ssaoans
BIAYO xOQ & SEM ING "SII WOI SMAIASI PAXIW PSAISIAJ WII} SUL POOZ “GL JOQWOAON UO SPIMPPOM pasesjas SEM auNseay /eUONeN

Auoisiy ul aanseany sayeas6 au) puy 1M ISuy

1 8pO2ap pue vOHese}23Q au} [als Ue JBAZOUM ISAND Siy Uj BUOIe JOU S} SA}ED 3nd ,,"aunseay /BUONeU, ay} JO YONI} 2y) oO} SjUIOd
Souapuadapul JO uoNese|Iaq aut Jo y9eq au} UO dew papod y JEM AleuonNjoAaY Ue IUaWY au) GuUNp suosewaal4 Ue IUaWY Aq
uappiy Ajenquana ‘aunseay, au} }2a}01d 0) eidwa, syyBiuy ayy OjUI SaAjasway} WO) OYM SuoIUeM Ag pasanoosipal Jaye} 'IdAHQ yus}ouy
uy Burseis ejuuayju Auew sano ssoWeM pue $1310) Aq aiidy20}s anissew ajGuls & OU) PaleinuNd2e Sem jeu} S}IeWUe JeUIO PU Wome
“Aujamal “sjey@u snojsaid jo aunsea.y 1S0} & 10) Buiysseas ysiGojojd.u9 unayewe pue uevojsiy e ‘Sayed ulpuesy ulweluag Skeid abea

JEWWNd Jaydo}suUD pue eyYeR uns ‘ueag Ua ‘JaHnsy aueIQ IYGIOA UOF ‘allay AerueH “abeED seiO2IN SIeIS pue Saas
WI unseayy /eUOE!Y aut UI LUI ISU SUI S141 “QneyeuN, vor Aq pa}daup pue sawiayxIMug Auer Aq paonposd ‘sXayaqqim au} pue
Jno» wip AQ UaNUM Sem 3] “SauMdIgG AausiQ WeM Aq paseajas pue parnposd wy Isiay aiNlUaApe UeIUEWY PONT e SI OuNseosy joUOReN

 

(Savas wij) UNSeas, /PUONEN Bas ‘SASN JaUIO JOY aSiYoUesY auNSeay /EUOREN INOge Si BfoINe SiUL
e1pedo}2Asue 284 ayy ‘eipadnyiyy Wosy

(UI) ainspalf JDUOIIDNT

cc TV ~Toy SB, H[OM 0} IBF 00},, SB YONS ‘S]XO} WIJ SALIOP SIOQUINU USIP-soIy) YOIYM ul ‘ToydIo FIOpusNoH ue ssoussojos Osye UL sy], “ADANGC OF

Aquuixosd a80]2 Ul ajjén] D PoyeoIpul SI ,.SAOP JUIN}, Ul "Pilg SULSUTS SNY\,, SB Soye[SuBN — S}USPISSIG YIM Jou Ose oyM ‘Jewojdip poystjdurosce

ue ose — vyodry ofIM sIy Jo oweU oy} OTT “Toyetiooved oy} sem ABINGC JoryD ‘soved Jo pIg oy} ‘aaop JO} pIOM URULIAD sy] se agNDT aip (Z

pure ‘opmy ({ :soyeorpul qneyouN] oureu oY], ‘Tees o1eIs OpeIO[OD oy} Suryoyeur “SOUSPIACIY JO OAG 9Y} Somyway WILY 94} JOJ [eLIoyew [euoHoWOIg
‘JSOIOJ [BUOTLU ¥ UT SI UOTLOO] oINseoN] WUD OY} Osye ng ‘qneyoLIN |, VOL Aq poJoIIp pue 98v_D Se[OYSIN SULLE\s ‘ausVaL[ JOUOLIDA! SIAOW 4007
df] 0} SOUSIAJOI B SIG} SI ATUO JON ,OANSvOy] [PUOTLU B SI WUD JSOLIOJ,, ‘poqejs SIOWIOG OUUZNS ssazoR pue JOYINE Aj1Q9[99 “MOTAIOJUI €1QZ B UT

Jeweyyonig ALiae Aq poonpo.d ‘qnv}joz1n J, wor Aq pojde1Ip ‘aSv_ Sv[OYIIN' SULLIE}S
uypif aAnqwaf (PQQ) A4NSVAL], JVUOTDNT
Case 3:20-cv-08123-DMF Document 1-2 Filed 05/26/20 Page 3 of 16

 

SOLUTION KEY: SLOPE

 

Epilogue illustration

The below illustration by Allen Polt is found in the epilogue of The Thrill of the Chase. Like the story of
Captain Kidd following the poem, the abrupt illustration without text or context suggests clues.

Details in the annotated illustration below include stumps, the dove in the moon, and the turtle’s head
peeking from behind the dove, “south of the dove” as it were, just as the correct site is found at the “turtle
blaze” south of Ouray. A bird’s nest is made of brushy wood, just as the correct site includes an isolated,
prominent bush high on a slope. To the right of the dove’s head, the stars arrange to read “45.” The
figure of a man looks up at a 45° angle. At the same angle extended from his right hand is found a star
with a pronounced “>” or arrowhead shape, at which the dove also looks. The figure’s garb, which forms
an “EF” shape on his chest, more resembles that of a fisherman than a logger, particularly the footwear,
suggesting identification with Fenn, who is known to enjoy fishing. Loggers typically wear ankle-high
boots with steel toes, not knee-high solid rubber black boots suited to wading, and do not wear overalls or
waders. Note his tall presence slightly behind and to the right of the stump, holding a thin-handled ax
vertically. The triangular marks at the base of many stumps have a recurring quality, while 45 is also a
“triangular number.” Finally, note the thin vertical line extending upward from the triangular mark on the
stump on which the right boot of the figure rests.

Shirai tom stectemee 3
re Ye . | \ upward at 42

oo (3h

s
in

aac e Z sm é ee

; >} Scenes
crescent ~— weg ; teed
Ostet st Vertical ee
rotated rete niesta iiss

45 degrees of figure

yp ee . a

ilecw i Bilt ost ee left perdi

Stump count: 23 Rae
Moon and contents |
> A _ F . 4 ce
(24th object): "I give \

you title to the gold"

 

* Thumb to arrow-shaped star: 45 degrees

Note that left and right edges of the illustration were “copied in” (or “photoshopped”) and that the
original spans roughly from the moon at left to the figure at right. This was done to increase the stump
count to 23 and to make the moon the 24" object in the image.

14
Case 3:20-cv-08123-DMF Document 1-2 Filed 05/26/20 Page 4 of 16

Bows, arrows, slopes

Below, note the crescent or lune shape of the correct site on the west bank of the Uncompahgre, within
the “eye of the turtle.” The lune is rotated (by 45°) in the same direction as the moon in the epilogue
illustration. Its shape is similar to a bow, a weapon used by Native American warriors or “braves.” The
northern area of the lune contains the “forest fen.” The area at the widest part of the lune is a slope, a
partial collapse of the cliff wall.

 

As noted, two fire pits, or “blazes,” are found on the east bank. One is found on the gray embankment at
the first hairpin in OCR 18 (marked at top left center) and the other roughly at the gold circle. The gold
line extends 242° from that circle. The name of Chief Ouray means “arrow” and the above map, when
marked with the location of the fire pit and the 242° line, seems to show an arrow being fired through a
bow, at the upward angle a real arrow would be loaded. Also, every 45" word of the 166-word poem is:
“walk down now,” describing how to access the site, initially from the embankment and later from the
gold circle by walking along the path of the line.

The lack of a box in what seems clearly the correct area might be related to the 23 artlessly identical
stumps found in the epilogue illustration, often with the same dark triangular notch in front. After 23
lines of poetry, the reader is “stumped.” Chopping wood is productive, methodical work performed bit by
bit, similar to the mental effort of puzzle solving. Suddenly, as if in line 24, when the turtle, dove, nest,
crescent, and other features are accurately perceived, treasure is manifest: “I give you title to the gold.”

The solution is the slope, found along the gold line. Refer to the epilogue illustration and the above
satellite map, with the gold circle and gold line, when viewing the photos below.

15
Case 3:20-cv-08123-DMF Document 1-2 Filed 05/26/20 Page 5 of 16

The below photo shows the view as if from the gold circle, or from the second fire pit, while looking as if
along the gold line. Found both at the center the lune and between two river bends (“double omega’”’),
with one bend visible below, this location will be termed the “slope” and this photo the “slope photo.”

 

As noted above, “scant” is stonemason’s trade jargon for a slab. The fire pit at the gold circle is full of
tarry rocks, the residue of campfires. Above the center of the slope is a dark rock feature in the shape of
an arrowhead pointing down. At lower center, a boulder casts a dark shadow: “scant” next to a “tarry”
color. This feature resembles not only an ancient Greek rock tomb entrance, as if for a classical hero, but
also the shadow matches the recurring triangular mark found on stumps in the epilogue illustration. The
rocky slope at left is a ramp of scant. The tall, thin tree in front of the cliff wall, behind and to the right of
the boulder, recalls Aeneas and the golden bough and in composition is similar to prominently vertical
aspects of the epilogue illustration, including the figure and the ax. When compared, the triangular mark
and vertical line on the stump would scale to the shadow next to the boulder and the tall tree behind.

16
Case 3:20-cv-08123-DMF Document 1-2 Filed 05/26/20 Page 6 of 16

As conclusive visual proof, the original epilogue illustration scales to match the slope photo. The
slope is “starry cant with gravel maze” — a slope (“cant”) with stars above indicating its angle (45°),

-_ whose surface is composed of rocks bound by roots and branches of bushes growing downward parallel to
the slope, forming a dense, impenetrable ground cover.

 

“Don’t go anywhere a 79 or 80 year old man couldn’t go.” — Fenn, October 3, 2012

 

Fenn had The Thrill of the Chase, with its epilogue illustration by Polt, published in January 2010.

_ Erskine, who solved the quest, took the slope photo in August 2018. Because the illustration derives from
a natural outdoor scene (not the other way around), Fenn, who commissioned the illustration, must have
taken a similar photo before 2010, proving that Fenn was at the site while planning the quest.

17
Case 3:20-cv-08123-DMF Document 1-2 Filed 05/26/20 Page 7 of 16

Returning to the poem:

If you’ve been wise and found the blaze (the second fire pit, at the gold circle above)

Look quickly down, your quest to cease (walk 242° along the gold line, toward the boulder, the tree, and
the black rock mark on the cliff)

But tarry scant with marvel gaze, (and starry cant with gravel maze)

Just take the chest and go in peace (go to Ouray, the nearby town named after the Ute peacemaker)

“Tarry” refers not only to the rocks in the fire pit, the black shadow cast by the boulder, or the black rock
on the cliff face behind the slope, but also to...

Wyandot Chief Tarhe and the Battle of Fallen Timbers

 

...the Wyandot chief, Chief Tarhe, who with Native American allies and Canadian militia suffered defeat
by American forces under General “Mad Anthony” Wayne at the decisive Battle of Fallen Timbers in
1794. After this battle, General Wayne advanced to Kekionga, capital of the Miami nation, and built Fort
Wayne on its site. The 1795 Treaty of Greenville concluded this war, effectively the first of the wars in
the American history of “how the West was won.” Recalling the turtle theme, note the repeated turtle
emblems found at the top of the Wyandot Nation webpage about the history of Chief Tarhe, certain
details of which feature below.

are WYANDOTTE We

e ali shana eer Feast

The phrase “in the wood” from the poem, the 23 stumps in the epilogue photo, and the thick tangle of
riparian willows at the site all evoke the name of that battle, fought amid tornado-toppled trees behind the
Maumee River at a site now found in suburban Toledo. This river’s basin, before it was drained and
farmed by American settlers, was known as the “Great Black Swamp,” a vast, forested fen. Among
Native American leaders in the battle were Chief Little Turtle of the Miami, Chief Turkey Foot of the
Ottawa, and Chief Roundhead also of the Wyandot, repeating the turtle theme and matching the
circularity of the head of the figure in the epilogue illustration. The Wyandot, also known as the Huron,
figure prominently in The Last of the Mohicans, referenced above. When Fenn stated that the treasure is
more than 300 miles west of Toledo, it was a clue referring to the location of this battle.

 

As in the slope photo, Chief Tarhe’s name means “tall tree” as he was of great height. Reputedly, he also
was a man of great character. The Wyandot fought with valor in this battle — a reference to “brave,” or
“as if their backs were to the wall,” like the site. Chief Tarhe sustained a serious wound — in the elbow,
just as the river bends at the slope. Chief Turkey Foot fell near a large rock at the riverside, preserved in
front of a tall marker in the battle’s memorial park. Examination of the facing side of the boulder in the
slope photo reveals a “turkey foot” pattern, where the long central toe points roughly at the tree. Despite
the later leadership of Tecumseh, this battle broke local Native American power and drove Tarhe to a
statesmanlike peace posture and to side with the United States, similarly to Chief Ouray decades later.

General Wayne is associated with the 1792 establishment of a permanent American military and with

recovery from the worst combat result in American history, St. Clair’s Defeat. Fenn was a combat pilot
in Vietnam, shot down twice. The Vietnam War represented a negative outcome for America and its

18
Case 3:20-cv-08123-DMF Document 1-2 Filed 05/26/20 Page 8 of 16

allies, requiring cultural adjustment for America and personal recovery for its veterans. The heavy
helicopter the Army used during the Vietnam War to retrieve downed aircraft by cable hoist was the

Sikorsky C-54 Tarhe.

Below is an 1868 map of the Battle of Fallen Timbers. General Wayne’s forces quickly routed the Native
Americans, who fled toward Fort Miami, a British post sited downstream. However, the fort was built on
and into the bluff at a point dominating the river, giving the fort both river access and high ground, not
incompetently as shown on the map where hostile forces on the bluff could dominate the fort. Also, the
arrow shown points roughly northeast, not north. Regardless:

 

Note the (vividly but quasi-accurately)
illustrated combat and retreat path of the
“Indians,” from the bluff, down to the river,
and toward the fort.

Though the Northwest Territory already
belonged by treaty to the United States,
American control was not yet manifest — hence
the war. As noted above, it was at this battle
that the Native Americans first started to lose
their “treasure” — their Western land — to actual
conquest by the independent United States.

This map is similar to the “eye of the turtle”
riverbank terrain of the slope photo.

 

If outdoors and not in Fenn’s secure
possession, the treasure likely will be found
where the “Indians” figuratively left, lost, or
dropped it — near the tall tree in the slope
photo.

 

 

 

 

 

 

Referring to 23 stumps in the epilogue illustration and 24 lines in the poem, the battle site is next to a
highway interchange in the shape of a cloverleaf — a symbol of good luck — at which U. S. 23, also
Interstate 475, crosses U. S. 24. The east-to-west route of U. S. 24 extends from Toledo through Fort
Wayne, a 242° heading matching the path of General Wayne following victory at Fallen Timbers, to
Colorado Springs ~ and Pikes Peak. Also, immediately upstream from the battlefield is a true “home of
Brown” — the Maumee River Wastewater Plant).

19
Case 3:20-cv-08123-DMF Document 1-2 Filed 05/26/20 Page 9 of 16

When Fenn said in Esquire magazine that “the treasure chest belongs to destiny, it’s part of history,”
those were also clues. Clearly, he meant “manifest destiny” and “history” of the kind depicted

below, in 1872.

 

20
Case 3:20-cv-08123-DMF Document 1-2 Filed 05/26/20 Page 10 of 16

Public Safety, Risk, and Moral Empathy

This puzzle is tough. It might be widely assumed to be a scavenger hunt of limited dimension, in which
a persistent searcher, at last having found and labored at the spot marked “X,” finally would emerge from
a woods, triumphantly hefting a jingling fortune. Refuting any such self-validating belief is crucial. The
dauntingly complex solution represents an endurance and character test.

Some have divined that reaching the indicated place requires crossing a river. The correct river is
the Uncompahgre, at 9,000 feet altitude, where it is usually safe to ford in waders, But just below the
crossing point, the river chutes and rages, plunging into a gorge and showing how casual searchers at
the wrong rivers present perennial risks. Powerful rivers thread and scour the Rockies. Personal
responsibility aside, people routinely misapprehend risk, particularly the danger of water. The treasure is
dazzling and the word “brave” in the poem can mislead. In the Rockies, rivers are most safely avoided at
spring thaw, high water can persist through June, and some rivers never should be entered. Yet searchers,
who might lack experience with the humbling vastness of the region, often solve in winter, and come
spring, are eager to start. Because the map is not the territory, searchers make a paper plan, travel a
distance to an area, and then having invested time, money, hope, and self, might take rash actions in
unfamiliar terrain. Drowning is not the only risk. This quest appeals to the unprepared, drawing the
vulnerable into outdoor difficulty — the more predictably, because it has already recurred.

After a period of wider publicity for the puzzle, at least four fatalities in rivers including the Rio Grande
or Arkansas, or from falls, have ensued. Costs and risks to rescuers have incurred, while regrettable
absurdities have resulted. In future, as the legend persists, the foreseeable, open-endedly dangerous
public safety dynamic could become harder to contain. Searchers, citing adventure and liberty, insisting
that “no one has found the box,” might reject advice to quit. Authorities in four Western states, including
sensitive places such as Yellowstone National Park, might be reacting to searcher mishaps — indefinitely.
This is all the more insupportable because of the hidden twist that the quest, while real, leads to
independent proof, showing that treasure is not to be claimed when found abandoned outdoors.

 

For these and other reasons, including the high moral character of key figures such as Chief Ouray and
Chipeta, who as Native Americans suffered for their identity yet protected and saved others regardless of
identity, the public safety case made by New Mexico State Police Chief Kassetas and others is sound.
With an accepted solution, the quest can conclude — positively, for all.

The Quest of Aeneas, Classical Hero

In his epic journey westward from Troy to Rome, Aeneas is the dutiful tool of the gods, pious in the
Roman sense to the point of almost lacking free will. He is the vessel of fate, respecting his destiny and
subordinating emotions and desires. He suffers personal losses and trials. He also has help, consistently
has compassion and empathy for others, and is family-focused. An admirable and partly relatable
character, Virgil intended him as a moral example to Romans, Beset with auguries, omens, promises,
threats, and guesses throughout the Aeneid, the job of Aeneas is to realize fate honorably, to serve as a
vehicle for a story larger than himself. Reading the whole Aeneid likely reveals other links to the quest,
but to show one clear link: Fenn, whose writings show respect for his father, explicitly associates the box
site with his own final resting place. After Aeneas prays at the river boundary of Hades, where he will
meet his father and seek counsel, two doves guide Aeneas through woods to seize a golden bough.' The
doves evoke Chief Ouray as peacemaker and Chipeta, whose name means “White Singing Bird.”

21
Case 3:20-cv-08123-DMF Document 1-2 Filed 05/26/20 Page 11 of 16

The Aeneid of Virgil
(Colorado State Motto: Line 777)

[752] “First I seek again the walls and dark gateway by which I had left the city; I mark and follow back
my steps in the night, scanning them with close eye. Everywhere dread fills my heart; the very silence,
too, dismays. Then I turn homeward in case — in case she had made her way there! The Danai had rushed
in and filled all the house. Forthwith the devouring fire rolls before the wind to the very roof; the flames
tower above, the hot blast roars skyward. I pass on and see once more the citadel and Priam’s home. And
now in the empty courts of Juno’s sanctuary Phoenix and dread Ulysses, chosen guards, watched the

 

 

spoil.
boys and trembling matrons in long array stand round

 

... Nay, I dared even to cast my cries upon the night; I filled the streets with shouts and in my misery,
with vain iteration, called Creiisa again and again. As I rushed in my quest madly and endlessly among
the buildings of the city, there rose before my eyes the sad phantom and ghost of Creiisa herself, a form
larger than her wont. I was appalled, my hair stood up, and the voice choked in my throat. Then thus she
spoke to me and with these words dispelled my cares: ‘Of what avail is it to yield thus to frantic grief,

my sweet husband? [778] does this befall; that you should take
Creiisa from here in your company cannot be, nor does the mighty lord of high Olympus allow it. Long
exile is your lot, a vast stretch of sea you must plough; and you will come to the land Hesperia, where
amid the rich fields of husbandmen the Lydian Tiber flows with gentle sweep. There in store for you are
happy days, kingship, and a royal wife. Banish tears for your beloved Cretisa. I shall never look upon the
proud homes of the Myrmidons or Dolopians, or go to be the slave of Greek matrons, I a Dardan woman
and wife of the son of divine Venus; . . . but the mighty mother of the gods keeps me on these shores. And
now farewell, and guard your love for our common child.’ When thus she had spoken, she left me
weeping and eager to tell her much, and drew back into thin air. Thrice there I strove to throw my arms
about her neck; thrice the form, vainly clasped, fled from my hands, even as light winds, and most like a
winged ream. Thus at last, when night is spent, I revisit my companions.” ?

 

 

 

! Virgil. Eclogues, Georgics, Aeneid. Translated by Fairclough, H R. Loeb Classical Library Volumes 63 & 64. Cambridge, Mass. Harvard University Press. 1916. Book Six, Lines 183-211.
? [bid., Book Two, Lines 752-795.

0c B
VARD HARVARD HAR
LMSSICS CLASSICS

rh}

Ate er 6m

 

22

 
Case 3:20-cv-08123-DMF Document 1-2 Filed 05/26/20 Page 12 of 16

Conclusion

 

Presumably, the box remains with
Fenn. Publishing the solution aims to
preserve true treasures —

Likely Fenn will give the
box only when and as he sees fit, and
likely only to someone he judges
worthy. Such a standard would reflect
the good nature of Chief Ouray,
Chipeta, Mears, Uncas, and even the
epic hero Aeneas, all featuring in the
quest. Showing character greater than
obstacles and always seeing beyond
themselves, all bore insecurity, danger,
loss, pain, failure, conflict, and
journeys for larger, wider, forward-
looking goals, benefiting others.

 

 

   

Ouray
98.2%

2,204 Bryan
38 McKinley
3 other

cr San Juan

98.8%

1,574 Bryan
ie eg

(17 McKinley

over 90%
Election of 1896 Colorado, 4 EV
W. J. Bryan 84.95% W. McKinley 13.86%

 

 

 

A reporter approached and asked who [Bryan] thought would win
the nomination. “Strictly confidential, not to be quoted for

publication: I will be.”

“I would be presumptuous, indeed, to present myself against the
distinguished gentlemen to whom you have listened if this were a
mere measuring of abilities; but this is not a contest between
persons. The humblest citizen in all the land, when clad in the
armor of a righteous cause, is stronger than all the hosts of
error. I come to speak to you in defense of a cause as holy as the

cause of liberty — the cause of humanity.”

— William Jennings Bryan
Chicago
July 9, 1896

 

 

 

 

 

We shall not cease from our exploration
And at the end of all our exploring
Will be to arrive where we started
And know the place for the first time —T.S. Eliot

 

 

“They never knew it was the chase they
sought and not the quarry.”
M. Secrest: Duveen: A Life in Art, 2004

 

 

23

 
Case 3:20-cv-08123-DMF Document 1-2 Filed 05/26/20 Page 13 of 16

Afterword

The solver thanks Fenn, Polt, family, friends, the searcher community, the New Mexico State Police, and
other public safety authorities. As of the date of this document, the solver has not significantly interacted
with searchers online, has never met or mutually corresponded with Fenn, and has explored only the site
and its immediate vicinity.

Montrose monuments

The Ute Indian Museum is sited in a public park in Montrose. The park contains a peace pole surrounded
by a low, circular stone wall, forming a circumpunct ©, a traditional symbol of the sun and of the trail’s
end. The Ute band of which Chief Ouray was a leading member was called “Tabeguache” or “People of
the Sun Mountain,” now known as Pikes Peak. In the park are found both the tomb of Chipeta, who died
in 1924, and an obelisk erected by the state in 1926 honoring Chief Ouray and Chipeta. Both tomb and
obelisk align so two of four sides face 62° and 242°, confirming the treasure site.

“Who is John Galt?”

A modern “epic hero” with subtle parallels to the quest merits mention: John Galt, the antagonist from
Atlas Shrugged by Ayn Rand. He is a “mystery man,” as the quest fo answer the query “Who is John
Galt?” defines the book, just as the one of the features of the Fenn quest entails wonder about who would
solve it, or even about Fenn. Galt is a “rugged individualist,” just as Fenn requires the solver to be
“brave” and to “have moved with confidence.” In the novel, motivated and organized by Galt, creative
leaders of productive value and talent “strike” or secede from wider society, building a secret enclave or a
kind of utopia, “Galt’s Gulch,” at a fictional location based on Ouray. Galt’s love interest, protagonist
and rail baron Dagny Taggart, a “powerful mover and shaker,” envisioned Galt as an ideal man “at the
end of the railway,” just as Ouray was a rail spur terminus. Taggart eventually names a Colorado spur of
her railway the “John Galt line.” When Galt finally emerges, he openly opposes the idea that individuals
must be responsible for each other. Taggart identifies with him, suggesting others also do by answering
the central question, “We are!” and endorsing Galt’s philosophy, which of course reflects Rand’s.

Given the puzzle’s resonance as an individual quest for treasure, it makes sense that the solution leads to
Galt’s Gulch. This matches both Fenn’s character and the individualist, unforgiving character of much
nineteenth-century mining in the San Juans. However, while Galt has a certain appeal as an epic
archetype, in reality we can’t just “go Galt.” We are inescapably and purposefully responsible for each
other, both in moral principle and in practice. Chief Kassetas and others are right that we must care, and
must act, when people are repeatedly, predictably, open-endedly risked, injured, or killed pursuing
recreational quests and misapprehended goals by distorted means. It is our moral duty to care, to put their
well-being first: as noted earlier, Fenn states, “we are all here for the pleasure of others” — to serve and
protect others, to achieve greater aims, higher goals beyond ourselves.

It all adds up
The positive integer values of the longitude and latitude of the correct site are 107° (W) and 37° (N).

These sum to 144. The poem contains six stanzas and 24 lines, two numbers that have other significance
for the solution. Their product is also 144.

24
Case 3:20-cv-08123-DMF Document 1-2 Filed 05/26/20 Page 14 of 16

Some other clues:

Fenn said in an interview: “Many have given
serious thought to the clues [but] few are in tight
focus with a word that is key.” “Focus” refers
to an eye, and “key” to the oblong word shaped
like a key (“I”).

The box is “wet by now” because of “physics”
presumably because it is on a slope down which
water flows. A person could “get on a bike and
go get it” because people drive motorized dirt-
bikes on OCR 18. When Fenn stated that the

box is not in close proximity to a human trail, he
begged the next question (“So what kind of trail
is itnear?”) The correct inference is that the
box is close to natural trails (Climax Creek,
Uncompahgre River). Finally, Fenn advised
involving children in the effort not only for fun,
but because children enjoy homophones, view
maps and see turtles, and use the word “cold”
to mean “keep looking.”

When Fenn cited “the end of my rainbow and

my treasure” he referred to the Silverton
Railroad, the Rainbow Route. Owned by Mears,
this narrow-gauge line terminated below Abrams
Mountain, near Albany Gulch, in Ironton Park at
(37.9627, -107.6616). The plan was to link to
Ouray, but terrain proved prohibitive and the
Panic of 1893 busted the effort. The former rail
terminus and the box site are located below the
same peak.

Silverton Railroad

For the pentage rsiway oceracing between Durange eos Siveran Cocrace, see Ourenge and

  

25

In online recreational panoramic film footage of
Lake Como, the crest of Brown Mountain (peak)
rises in the background after 1:10 while the
source of Cement Creek (not visible) lies just
beyond the ridge behind the lake. Uncompahgre
River headwaters appear after 1:30, a view down
the gorge into Poughkeepsie Gulch appears after
2:00, and entry and exit points to the lake —
warm waters, halting — appear in a remarkable
overhead view at about 3:25.

eo a youndbexom

DYoulvbe

Veale ae
Bac fytices

Figg,
From Lake Como -

Lake Como:
Where Warm
Waters Halt

 

Drone footage of Lake Como, Colorado
Comprehensive knowledge:

The solution derives deductively, inductively,
and abductively, using logic, art, and creativity.
Accuracy, persistence, and grit are required.
Navigation and spatial skills must work together.
Integrated and ethical reasoning are needed.
Self-validation, and validation by email, are

_ unavailable. A person must venture, follow

through, and push for truth, risking treasure to
achieve more, just as Fenn has. He states,

“We are all here for the pleasure of others” —
to serve and protect others, to achieve greater
aims, transcendent goals beyond ourselves.
Case 3:20-cv-08123-DMF Document 1-2 Filed 05/26/20 Page 15 of 16

State Seals

COLORADO: Nil sine numine ARIZONA: Ditat deus
“Nothing without the will of the deity.” “God enriches.”

 

26
tes or ee ee ee

aoe
7%

 

 
